DETAILED ACTION
Claims 1-5, 8-9, 11-20, and 22 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Lightner on 03/18/2021.
The application has been amended as follows: 

Please replace the abstract as follows:
An electrode of an embodiment includes a catalyst layer having pores.  A mode diameter of the pores is 10 μm or more and 100 μm or less.  The catalyst layer may have a thickness of 0.05 μm or more and 3.0 μm or less.  A value of the mode diameter of the pores may three times or more a value of a thickness of the catalyst layer.

In the claims:
Claim 1. (Currently Amended) An electrode, comprising: 
a catalyst layer comprising pores, 
wherein a mode diameter of the pores is in a range of from 10 to 100 µm, 
wherein the catalyst layer comprises a catalyst unit, 
wherein the catalyst unit has a porous structure or a laminated structure, 
wherein the porous structure and the laminated structure comprise nanosheets and gap layers, and 
wherein the nanosheets have no carrier of the catalyst layer,

wherein the catalyst layer consists of noble metal, both of noble metal and an element M, an oxide of noble metal, or a mixed oxide of noble metal and an element M, 
wherein the noble metal is at least one selected from the group consisting of Pt, Ru, Rh, Os, Ir, Pd, and Au, 
wherein the element M is at least one selected from the group consisting of Co, Ni, Fe, Mn, Ta, W, Hf, Si, Mo, Ti, Zr, Nb, V, Cr, Al, and Sn,
wherein an area ratio of the pores is a ratio of a measured area of the pores to a main surface of the catalyst layer, 
wherein the area ratio of the pores is 20% or more and 60% or less, and
a crack connecting the pores, wherein a length/width of the crack, which is an aspect ratio of the crack, is 10 or more.
Claim 6. (Canceled)
Claim 7. (Canceled)

wherein the area ratio of the pores having a diameter of 10 µm or more in the catalyst layer is in a range of from 10 to 55%.
Claim 10. (Canceled)
Claim 21. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mei et al., US 2013/0252132 A1, teaches at [0026] teaches the noble metal catalyst layer 10 obtained by repeatedly laminating the first noble metal layer 11 and the second noble metal layer 12. Mei further teaches the laminated structure catalyst is plurality of nanosheet catalysts is laminated with a gap layer, see figure 1, [0026], [0122], [0132] or cavity 13 as a gap, see figure 1. Mei further teaches the catalyst can be used as an electrode of an oxygen generation cell, see [0092]. However, the prior art and Mei et al., US 2013/0252132 A1, do not teach or suggest the limitations of claim 1 as a whole and in particular wherein the catalyst unit has a porous structure or a laminated structure, and wherein the porous structure and the laminated structure comprise nanosheets and gap layers, and wherein the nanosheets have no carrier of the catalyst layer, with a mode diameter of the pores is in a range of from 10 to 100 µm and wherein an area ratio of the pores is a ratio of a measured area of the pores to a main surface of the catalyst layer, wherein the area ratio of the pores is 20% or more and 60% or less, and a crack connecting the pores, wherein a length/width of the crack, which is an aspect ratio of the crack, is 10 or more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A. STUCKEY/Examiner, Art Unit 1723